Filing Date: 08/14/2020
Claimed Priority Date: 05/29/2018 (DIV of 15/991,523 now PAT 10,748,810) 
Applicants: Yang et al.
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the Election filed on 11/02/2021.
Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1, drawn to Figs. 1P-1 and 1P-2, in the reply filed on 11/02/2021, is acknowledged. Applicant indicated that claims 1-20 read on the elected species. The examiner agrees. Accordingly, pending in this application are claims 1-20.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US2015/0340422) in view of Hirota (US2008/0296769).

Regarding Claim 1, Lee (see, e.g., Figs. 3 and Par. [0015]-[0049]) shows most aspects of the instant invention, including a semiconductor device structure (e.g., inductor 100), comprising:
- a first conductive line (e.g., line portion of high conductance material 107, of Cu) over a substrate (e.g., substrate 101)
- a first photosensitive dielectric layer (e.g., photoresist polymer 109, of SU8 3000) over the substrate and the first conductive line
- a conductive via structure (e.g., via 110 and via portion of high conductance material 114) passing through the first photosensitive dielectric layer 
e.g., line portion of high conductance material 114) over the conductive via structure and the first photosensitive dielectric layer
- a second photosensitive dielectric layer (e.g., photoresist polymer 116, of SU8 3000) over the first photosensitive dielectric layer and the second conductive line wherein the second photosensitive dielectric layer exposes a portion of the second conductive line






However, Lee is silent about having a first protection cap over the first conductive line, a second protection cap over the second conductive line, as well as the remaining associated limitations. Hirota (see, e.g., Figs. 3A-J and Par. [0044]-[0054]), on the other hand and in the related field of contact formation to Cu conductive lines, teaches having a protection cap (e.g., 123/ 141) over a Cu conductive line 122 prior to forming connecting structures to said Cu conductive line, to prevent oxidation of the Cu line layer, and suppress electromigration between the Cu line layer and later-formed connecting structures (e.g., conductive vias 143).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the claimed first protection cap over the first conductive line and the second protection cap over the second conductive line in the structure of Lee, as taught by Hirota, to preserve the integrity of (Cu) conductive lines by preventing the oxidation of said conductive line, or suppressing electromigration between said conducting line and connecting structures.
Additionally, Hirota (see, e.g., Figs. 3A-J and Par. [0044]-[0054]) teaches that  the protection cap (e.g., 123/ 141) and the conductive line (e.g., 122) are made of e.g.,  Co, W, P, Sn, Mo, or Ti vs. Cu respectively) (see, e.g., Par. [0024]-[0026]).
Therefore, Lee in view of Hirota also teaches having a first protection cap over the first conductive line, wherein the first protection cap and the first conductive line are made of different conductive materials; a first photosensitive dielectric layer over the first protection cap; a conductive via structure connected to the first protection cap; a second protection cap over the second conductive line, wherein the second protection cap and the second conductive line are made of different conductive materials; and a  second photosensitive dielectric layer over the second protection cap, wherein the second photosensitive dielectric layer exposes a portion of the second protection cap.
Regarding Claim 2, Lee (see, e.g., Figs. 3 and Par. [0018] and [0023]) discloses that high conductance materials 107 and 114 comprise Cu. Additionally, Hirota (see, e.g., Par. [0025]) teaches that the protection cap 123/141 comprises Ti. Therefore, Lee in view of Hirota teaches that the first conductive line comprises copper, aluminum, cobalt, nickel, or tungsten, and the first protection cap comprises titanium, gold, silver, vanadium, chromium, tantalum, molybdenum, iron, palladium, indium, or gallium.
Regarding Claim 4, Lee (see, e.g., Fig. 3AA) shows that a portion of the second photosensitive dielectric layer (e.g., 116) covers a top surface of the second conductive line (e.g., 114). Additionally, Hirota (see, e.g., Fig. 3J) teaches having an organic dielectric layer 151 covering a peripheral portion of a top surface of a protection cap 123/141 over a conductive line 122
Regarding Claim 5, Lee (see, e.g., Fig. 3BB) shows that the second conductive line (e.g., line portion of high conductance material 114) is electrically connected to the first conductive line (e.g., line portion of high conductance material 107) through the conductive via structure (e.g., via 110 and via portion of high conductance material 114). Furthermore, Hirota (see, e.g., Fig. 3J) teaches having a conductive protection cap 123/141 intervening between via 143 and conductive line 122. Therefore, Lee in view of Hirota teaches that the second conductive line is electrically connected to the first conductive line through the conductive via structure and the first protection cap.
Regarding Claim 6, Lee (see, e.g., Figs. 3 and 3BB) shows:
- a magnetic core (e.g., magnetic core 111) over the first photosensitive dielectric layer, wherein the magnetic core extends across the first conductive line 
- a third photosensitive dielectric layer (e.g., photoresist polymer 112, of SU8 3000) over the first photosensitive dielectric layer and the magnetic core, wherein the conductive via structure further passes through the third photosensitive dielectric layer, and the second conductive line and the second photosensitive dielectric layer are over the third photosensitive dielectric layer (see, e.g., Fig. 3BB).
Regarding Claim 7, Lee (see, e.g., Figs. 3 and 3BB) shows that the second conductive line extends across the magnetic core.
Regarding Claim 8, Lee (see, e.g., Figs. 3 and 3BB) shows a metallization structure (e.g., solder structure/bump) over the second conductive line. Furthermore, Hirota (see, e.g., Fig. 3J) teaches having a conductive protection cap 123/141 intervening between a Cu conductive line 122 and a contacting conductive structure. 
Regarding Claim 11, Lee (see, e.g., Figs. 3 and Par. [0015]-[0049]) shows most aspects of the instant invention, including a semiconductor device structure (e.g., inductor 100), comprising:
- a first conductive line (e.g., line portion of high conductance material 107, of Cu) over a substrate (e.g., substrate 101)
- a first photosensitive dielectric layer (e.g., photoresist polymer 109, of SU8 3000) over the substrate and the first conductive line
- a conductive via structure (e.g., via 110 and via portion of high conductance material 114) passing through the first photosensitive dielectric layer 
- a second conductive line (e.g., line portion of high conductance material 114) over the conductive via structure and the first photosensitive dielectric layer
However, Lee is silent about having a first protection cap over the first conductive line, a second protection cap over the second conductive line, as well as the remaining associated limitations. Also, see comments stated above in Par. 7-8 with regards to Claim 1, which are considered repeated here.
Additionally, Hirota (see, e.g., Figs. 3A-J and Par. [0044]-[0054]) teaches that  the protection cap (e.g., 123/ 141) and the conductive line (e.g., 122) are made of different conductive materials (e.g.,  Co, W, P, Sn, Mo, or Ti vs. Cu respectively) (see, e.g., Par. [0024]-[0026]), and it would have been obvious to the skilled artisan to implement the protection cap at each instance of connection structures to a copper line, supra.
Therefore, Lee in view of Hirota also teaches having a first protection cap over the first conductive line, wherein the first protection cap and the first conductive line are made of different conductive materials; a first photosensitive dielectric layer over the first protection cap; a conductive via structure connected to the first protection cap; a second protection cap over the second conductive line, wherein the second protection cap and the second conductive line are made of different conductive materials, and the first protection cap and the second protection cap are made of a same material.
Regarding Claim 12, Lee (see, e.g., Fig. 3AA) shows a second photosensitive dielectric layer (e.g., photoresist polymer 116, of SU8 3000) over the first photosensitive dielectric layer and the second conductive line, wherein the second photosensitive dielectric layer exposes a portion of the second conductive line. Additionally, Hirota (see, e.g., Fig. 3J) teaches having a conductive protection cap 123/141 intervening between a connecting structure and conductive line 122, wherein an organic dielectric layer 151 covers a portion of the protection cap, and exposes another portion of said protection cap. Therefore, Lee in view of Hirota teaches a second photosensitive dielectric layer over the second protection cap, wherein the second photosensitive dielectric layer exposes a portion of the second protection cap.
Regarding Claim 13, Lee (see, e.g., Fig. 3AA and Par. [0049]) shows a conductive bump (e.g., solder bump) over the exposed portion of the second conductive line portion, wherein the conductive bump is partially embedded in the second photosensitive dielectric layer (e.g., 116). Additionally, Hirota (see, e.g., Fig. 3J) teaches 123/141 intervening between a connecting structure and conductive line 122. Therefore, Lee in view of Hirota teaches a conductive bump over the portion of the second protection cap.

Claims 3, 15-17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US2015/0340422) in view of Hirota (US2008/0296769), and in further view of Kim et al. (US2015/0126005).

Regarding Claim 3, while Lee (see, e.g., Par. [0019]) discloses that dielectrics 109 and 116 are photo-sensitive dielectric polymers (e.g., photoresist polymer SU8 3000), Lee in view of Hirota is silent about the first photosensitive dielectric layer and the second photosensitive dielectric layer comprising sulfur. Kim (see, e.g., Par. [0078]), on the other hand and in the related field of photoresist compositions for manufacturing semiconductor devices, teaches that 2,3,4-trihydroxybenzophenone-1,2-naphthoquinonediazide-5-sulfonate is an exemplary photo-sensitizer in the composition of diazide-based photosensitive compounds (i.e., photoresists) used in the manufacturing of semiconductor devices, similar to the instant invention (see, e.g., Specification, Par. [0037]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the first and second photosensitive dielectric layers comprising sulfur in the structure of Lee in view of Hirota, because 2,3,4-trihydroxybenzophenone-1,2-naphthoquinonediazide-5-sulfonate is a known suitable photo-sensitizer in the composition of photosensitive dielectrics (i.e., photoresists) used in semiconductor devices, as suggested by Kim, and selecting a known material based on its suitability for its intended use would have been obvious to the skilled artisan. See, Sinclair & Carroll Co. v. Interchemical Corp.
Regarding Claim 15, Lee in view of Hirota is silent about the second photosensitive dielectric layer comprising sulfur. Also, see comments stated above in Par. 24-25 with regards to Claim 3, which are considered repeated here.
Regarding Claim 16, Lee (see, e.g., Figs. 3 and Par. [0015]-[0049]) shows most aspects of the instant invention, including a semiconductor device structure (e.g., inductor 100), comprising:
- a first conductive line (e.g., line portion of high conductance material 107, of Cu) over a substrate (e.g., substrate 101)
- a first photosensitive dielectric layer (e.g., photoresist polymer 109, of SU8 3000) over the substrate and the first conductive line
- a conductive via structure (e.g., via 110 and via portion of high conductance material 114) passing through the first photosensitive dielectric layer 
- a second conductive line (e.g., line portion of high conductance material 114) over the conductive via structure and the first photosensitive dielectric layer
- a second photosensitive dielectric layer (e.g., photoresist polymer 116, of SU8 3000) over the first photosensitive dielectric layer and the second conductive line, wherein the second photosensitive dielectric layer is in direct contact with the second conductive line.
However, while Lee (see, e.g., Fig. 3AA) shows that a via structure 110 contacts the line portion of high conductance material 107 at a first end portion, and that a solder bump structure contacts the line portion of high conductance material 114 at a second end portion, he is silent about having a first protection cap over the first conductive line, a second protection cap over the second conductive line, as well as the remaining 
Additionally, Hirota (see, e.g., Figs. 3A-J and Par. [0044]-[0054]) teaches that  the protection cap (e.g., 123/ 141), the conductive line (e.g., 122), and the conductive via (e.g., 143) are made of different conductive materials (e.g.,  Co, W, P, Sn, Mo, or Ti vs. Cu vs. Al respectively) (see, e.g., Par. [0024]-[0026]).
Therefore, Lee in view of Hirota also teaches having a first protection cap over a first end portion of the first conductive line; a first photosensitive dielectric layer over the first protection cap; a conductive via structure connected to the first protection cap, wherein the first protection cap, the first conductive line and the conductive via structure are made of different conductive materials; a second protection cap over a second end portion of the second conductive line, wherein the second protection cap and the second conductive line are made of different conductive materials; a second photosensitive dielectric layer over the second protection cap, wherein the second photosensitive dielectric layer is in direct contact with the second protection cap.
However, Lee in view of Hirota is silent about the second photosensitive dielectric layer comprising sulfur. Also, see comments stated above in Par. 24-25 with regards to Claim 3, which are considered repeated here.
Regarding Claim 17, Lee (see, e.g., Fig. 3AA) shows that a portion of the second photosensitive dielectric layer (e.g., 116) covers a top surface of the second conductive line (e.g., 114). Additionally, Hirota (see, e.g., Fig. 3J) teaches having an organic dielectric layer 151 exposing a center portion of a protection cap 123/141 and covering a peripheral portion thereof. Therefore, Lee in view of Hirota in further view of 
Regarding Claim 20, Hirota (see, e.g., Figs. 2B-2D and Par. [0031]-[0033]) discloses that the protection cap 123/141 has: a first portion 123 formed on a top surface of the Cu line layer 122 by plating or selective CVD, thus would have the shape of the top surface of the Cu line layer; a second portion 141 formed by etching using the inverted mask of a via hole pattern 301, thus would have the shape of a via hole cross-section. However, Lee in view of Hirota in further view of Kim is silent about the first protection cap having a rectangle shape or a hexagonal shape. 
With respect to the particular shape of the protection cap claimed in the instant application, it is noted that the specification fails to provide teachings about the criticality of having the first protection cap having a rectangle shape or a hexagonal shape. Therefore, absent any criticality, this limitation is only considered to be an obvious modification of the protection cap disclosed by Lee in view of Hirota in further view of Kim as the courts have held that a change in shape or configuration, without any criticality, is within the level of skill in the art, as the particular shape claimed by applicant is nothing more than one of numerous shapes that a person having ordinary skill in the art will find obvious to provide as a matter of choice, based on, e.g., the surface design of the Cu line layers or the shape of the mask used for the via hole pattern, as already suggested by Hirota. See In re Daily, 149 USPQ 47 (CCPA 1976).







































Claims 1-2, 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (US2015/0187488) in view of Hirota (US2008/0296769).

Regarding Claim 1, Williams (see, e.g., Figs. 1J, 2J, and 6A; and Par. [0020-[0032], [0035]) shows most aspects of the instant invention, including a semiconductor device structure (e.g., micro inductor), comprising:
- a first conductive line (e.g., inductor coil bottom leads 136, of Cu) over a substrate (e.g., substrate 120)
- a first photosensitive dielectric layer (e.g., photo sensitive dielectric layer 130,140) over the substrate and the first conductive line
- a conductive via structure (e.g., inductor coil side metal lead 176 in vias 142,143) passing through the first photosensitive dielectric layer 
- a second conductive line (e.g., inductor coil top metal leads 182,188, of Cu) over the conductive via structure and the first photosensitive dielectric layer
- a second protection cap (e.g., non-oxidizing metal 190, of NiPd) over the second conductive line, wherein the second protection cap and the second conductive line are made of different conductive materials (e.g., NiPd vs. Cu)
- a second photosensitive dielectric layer (e.g., photo sensitive dielectric layer 200) over the first photosensitive dielectric layer, the second conductive line, and the second protection cap, wherein the second photosensitive dielectric layer exposes a portion of the second protection cap


However, Williams is silent about having a first protection cap over the first conductive line, as well as the remaining associated limitations. Hirota (see, e.g., Figs. 3A-J and Par. [0044]-[0054]), on the other hand and in the related field of contact formation to Cu conductive lines, teaches having a protection cap (e.g., 123/ 141) over 122 prior to forming connecting structures to said Cu conductive line, to prevent oxidation of the Cu line layer, and suppress electromigration between the Cu line layer and later-formed connecting structures (e.g., conductive vias 143).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the claimed first protection cap over the first conductive line in the structure of Williams, as taught by Hirota, to preserve the integrity of (Cu) conductive lines by preventing the oxidation of said conductive line, or suppressing electromigration between said conducting line and connecting structures.
Additionally, Hirota (see, e.g., Figs. 3A-J and Par. [0044]-[0054]) teaches that  the protection cap (e.g., 123/ 141) and the conductive line (e.g., 122) are made of different conductive materials (e.g.,  Co, W, P, Sn, Mo, or Ti vs. Cu respectively) (see, e.g., Par. [0024]-[0026]).
Therefore, Williams in view of Hirota also teaches having a first protection cap over the first conductive line, wherein the first protection cap and the first conductive line are made of different conductive materials; a first photosensitive dielectric layer over the first protection cap; and a conductive via structure connected to the first protection cap.
Regarding Claim 2, Williams (see, e.g., Par. [0022]) discloses that inductor coil bottom leads 136 are of Cu. Additionally, Hirota (see, e.g., Par. [0025]) teaches that the protection cap 123/141
Regarding Claim 4, Williams (see, e.g., Figs. 1J,2J) shows that the second photosensitive dielectric layer (e.g., 200) covers a peripheral portion of a top surface of the second protection cap (e.g., 190).
Regarding Claim 5, Williams (see, e.g., Figs. 1J,2J) shows that the second conductive line (e.g., 182,188) is electrically connected to the first conductive line (e.g., 136) through the conductive via structure (e.g., 176). Furthermore, Hirota (see, e.g., Fig. 3J) teaches having a conductive protection cap 123/141 intervening between via 143 and conductive line 122. Therefore, Williams in view of Hirota teaches that the second conductive line is electrically connected to the first conductive line through the conductive via structure and the first protection cap.
Regarding Claim 6, Williams (see, e.g., Figs. 1J,2J) shows:
- a magnetic core (e.g., magnetic core 160) over the first photosensitive dielectric layer, wherein the magnetic core extends across the first conductive line 
- a third photosensitive dielectric layer (e.g., photo sensitive dielectric layer 164)  over the first photosensitive dielectric layer and the magnetic core, wherein the conductive via structure further passes through the third photosensitive dielectric layer, and the second conductive line and the second photosensitive dielectric layer are over the third photosensitive dielectric layer (see, e.g., Fig. 2J).
Regarding Claim 7, Williams (see, e.g., Figs. 1J,2J) shows that the second conductive line extends across the magnetic core.




Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (US2015/0187488) in view of Hirota (US2008/0296769), and in further view of Chen et al (US2013/0056847).

Regarding Claims 8-10, Williams (see, Fig. 1H, 6A and Par. [0030],[0035]) shows providing external connectivity to the micro inductor by having NiPd pads 190 on the copper bond pads 188, and connecting solder balls 600 partially over a top surface of the photo sensitive dielectric layer 200. However, William in view of Hirota is silent about having:
- a metallization structure over the portion of the second protection cap
- a conductive bump over the metallization structure
- wherein the metallization structure and the conductive bump are partially over a top surface of the second photosensitive dielectric layer
Chen (see, Fig. 4 and Par. [0030]) on the other hand and in the same field of endeavor, teaches providing external connectivity to a inductor through a conductive bump (e.g., solder ball 460) formed over a metallization structure (e.g., UBM 462), said metallization structure intervening between the conductive bump and an underlying conductive pattern, wherein the metallization structure and the conductive bump are partially over an exposed surface of a dielectric layer (e.g., dielectric insulating material 458).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the claimed arrangement of the metallization structure and the conductive bump in the structure of William in view of Hirota, because said arrangement is known in the semiconductor art for implementing an external connection for an embedded inductor, as suggested by Chen, and implementing a .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US2015/0340422) in view of Hirota (US2008/0296769), and in further view of Chen et al (US2013/0056847).

Regarding Claim 14, Lee in view of Hirota teaches a conductive bump over the portion of the second protection cap. However, Lee in view of Hirota is silent about a metallization structure between the conductive bump and the portion of the second protection cap, as well as the remaining associated limitations.
Chen (see, Fig. 4 and Par. [0030]) on the other hand and in the same field of endeavor, teaches providing external connectivity to a inductor through a conductive bump (e.g., solder ball 460) formed over a metallization structure (e.g., UBM 462), said metallization structure intervening between the conductive bump and an underlying conductive pattern, and between the conductive bump and a dielectric layer (e.g., dielectric insulating material 458). Also, see comments stated above in Par. 49 with regards to Claims 8-10, which are considered repeated here, as applied to the claimed connection arrangement.
Therefore, Lee in view of Hirota in further view of Chen teaches a metallization structure between the conductive bump and the portion of the second protection cap and between the conductive bump and the second photosensitive dielectric layer.



Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US2015/0340422) in view of Hirota (US2008/0296769), in view of Kim et al. (US2015/0126005), and in further view of Chen et al (US2013/0056847).

Regarding Claims 18-19, Lee (see, e.g., Fig. 3AA) shows a conductive bump over the second conductive line. Additionally, Hirota (see, e.g., Fig. 3J) teaches having a conductive protection cap 123/141 intervening between a connecting structure and conductive line 122, and an organic dielectric layer 151 exposing a center portion of said protection cap. However, Lee in view of Hirota in further view of Kim is silent about:
- a metallization structure conformally covering the center portion of the second protection cap and the second photosensitive dielectric layer
- a conductive bump over the metallization structure
Chen (see, Fig. 4 and Par. [0030]) on the other hand and in the same field of endeavor, teaches providing external connectivity to a inductor through a conductive bump (e.g., solder ball 460) formed over a metallization structure (e.g., UBM 462), said metallization structure intervening between the conductive bump and an underlying conductive pattern and conformally covering said conductive patter and a dielectric layer (e.g., dielectric insulating material 458). Also, see comments stated above in Par. 49 with regards to Claims 8-10, which are considered repeated here, as applied to the claimed connection arrangement.
Therefore, Lee in view of Hirota in view of Kim and in further view of Chen teaches a metallization structure conformally covering the center portion of the second protection cap and the second photosensitive dielectric layer; and a conductive bump over the metallization structure.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached at (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814